REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the cited references, alone or in combination, disclose a bra with a body portion and front and back panels with the front panel formed of compressive material with left nad right cups and with a n interior mesh lining over at least a portion of the left and right cups forming a pocket with the compressive front panel material and    wherein the mesh lining has a coating comprising an antibacterial , antimicrobial agent as well as including an adjustable torso strap formed of portions of the compressive material, a back torso strap along the bottom of the back panel and left and right front torso straps along a bottom of the left nad right front panels respectively that include hook/loop exterior  and a left and right drainage portion on the left and right side bottom edges with a releaseable front closure to join the left nad right panels and left nad right adjustable shoulder straps that extend from the left and right back panels respectively to the left nad right front panels respectively as in claim 1 and as in claim 9 wherein the  torso straps have scalloped left and right strap portions .
Claims 2-8 and 10-20  depend from claims 1 nad 9 respectively and are therefore also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/GLORIA M HALE/               Primary Examiner, Art Unit 3732